DETAILED ACTION
	This Office action is in response to the response received October 30, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MOSER et al (WO-2014/172138), DAISO CO LTD (JP 03-134005), YUBA et al (2010/0285404), LIU (2001/0012861), KIM et al (2009/0163683) and KIM et al (2013/0234076).
The claimed invention recites the following: 

    PNG
    media_image1.png
    533
    659
    media_image1.png
    Greyscale

DAISO CO LTD report a high-refractive index material made from the following monomer as seen in the abstract:

    PNG
    media_image2.png
    65
    303
    media_image2.png
    Greyscale

This prior art monomer meets the claimed polymerizable monomer lacking only the L1 and L2 represented by a hydrocarbon having a main chain with a number of atoms within a range of from 2 to 60 as it discloses a linking group being a hydrocarbon of C1.  

    PNG
    media_image3.png
    508
    934
    media_image3.png
    Greyscale

And the structure shown below which report the functional equivalence of the diphenyl propane central aromatic group to the biphenyl group seen in Example 4:

    PNG
    media_image4.png
    316
    834
    media_image4.png
    Greyscale

The ethylenically unsaturated groups are attached to a central pair of aromatic rings wherein each aromatic center functions highly successfully as a high refractive index material whether the an alkylene divalent group or an oxygen linking group.  
 	YUBA et al is cited to demonstrate the equivalence of compounds having the biphenyl groups, diphenyl propane and diphenylether groups as shown here on page 3 paragraph [0021]:

    PNG
    media_image5.png
    795
    416
    media_image5.png
    Greyscale

The skilled artisan seeing the functional equivalence of the central aromatic rings joined by several divalent linking groups such as an ether group, a group, a sulfide group as well as a 
The rejection is repeating wherein the polymerizable monomer is suggested and taught based on the references above.
LIU report an abrasion resistant dental composition wherein the monomer used for forming the crosslinked polymer powder is a formula for IV or V shown below starting in paragraph [0078]:

    PNG
    media_image6.png
    614
    480
    media_image6.png
    Greyscale

The highlighted group defined for A for the aromatic moiety shows the functional equivalence of the diphenyl groups which include biphenyl, diphenyl alkylidene, diphenyl sulfone, diphenyl sulfide and diphenyl ether.  
KIM et al ‘683 report at photopolymerizable composition having polymerizable monomers having at least one unsaturated double bond and epoxide, starting in paragraph [0018]:

    PNG
    media_image7.png
    746
    419
    media_image7.png
    Greyscale

 and addition unsaturated monomers having the following compound from paragraph [0059]:

    PNG
    media_image8.png
    95
    768
    media_image8.png
    Greyscale

This compound meets the claimed structure of General formula (1) which include an aromatic group.
KIM et al ‘076, which is the same inventor as KIM et al “683, report central aromatic groups defined as equivalent in the unsaturated monomers as seen in paragraphs [0085] shown here:

    PNG
    media_image9.png
    244
    427
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1167
    480
    media_image10.png
    Greyscale

prima facie obvious to one of ordinary skill in the art of high refractive index monomers to use either a diphenylether central group or any of those listed in YUBA et al and in the art of KIM et al ‘683 in the unsaturated compound of paragraph [0059] with the reasonable expectation of same or similar results with respect to having a high refractive index monomer used as a glass or dental composition, excellent efficiency using light, and/or heat and providing for reduced shrinkage with excellent mechanical strength, adhesion and transparency to the composition. 	
	The arguments by applicants have been carefully considered, however the rejection is repeated wherein MOSER et al and LIU discloses curable dental compositions which are used to form prosthetic devices as seen on page 2, lines 15-22 in MOSER et al and in the abstract and paragraph [0002] in LIU.  The use of the crosslinkable monomer disclosed in the two references for dental prosthesis provide a nexus for the analogous aromatic moiety in LIU  as reported in paragraph [0079] above.
	Thus, for the reasons above this rejection is repeated and made final.
	The presence of the additional references provide supplemental teachings in the art demonstrating that the central aromatic moieties are seen as functionally equivalent. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu